UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 000-27915 GENIUS PRODUCTS, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0852923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2230 BROADWAY SANTA MONICA, CA 90404 (Address of principal executive offices) (310) 453-1222 (Registrant's telephone number) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ an accelerated filer ¨ or a non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨No x There were 61,534,357 shares outstanding of the issuer's Common Stock as of September 30, 2006. EXPLANATORY NOTE On April 12, 2007, the Audit Committee of the Board of Directors of the Company,acting on a recommendation from the Company’s management, determined that the Company’s unaudited condensed consolidated financial statements as of and for the quarters ended March31, June 30, and September 30, 2006 should be restated to revise the accounting and related disclosures for net revenues, cost of revenues, gross profit, net loss, basic and diluted loss per common share, accounts receivable, production masters, film library, accrued expenses, and stockholders’ equity. The impact of the restatements on the quarter ended September30, 2006 is further discussed in Note 2 to the unaudited condensed consolidated financial statements included herein. This amendment is being filed for the purpose of amending and restating Items 1, 2 and 4 of Part I and Item6 of Part II of the Form 10-Q originally filed solely to the extent necessary (i)to reflect the restatement of the Company’s unaudited condensed consolidated financial statements as of and for the period ended September 30, 2006, as described in Note 2 to the unaudited condensed consolidated financial statements, (ii)to make revisions to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as warranted by the restatement, (iii)to make revisions to Item4 of Part I to reflect our evaluation of controls and procedures as of the date of filing of this amendment, (iv)to update the certifications required by the Sarbanes-Oxley Act of 2002, and (v)to update the exhibits. This Amendment No.1 to Quarterly Report on Form 10-Q is as of the date of the Form 10-Q originally filed, except for material subsequent events more fully described in Note 2 to the unaudited condensed consolidated financial statements. 2 GENIUS PRODUCTS, INC. AND SUBSIDIARIES INDEX PAGE PARTI FINANCIAL INFORMATION Item1 Financial Statements Condensed Consolidated Balance Sheets at September 30, 2006 (unaudited) and December 31, 2005 (audited) 5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2005 (unaudited) and 2006 (unaudited) 6 Condensed Consolidated Statements of Cash Flow for the Nine Months Ended September 30, 2005 (unaudited) and 2006 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item3 Quantitative and Qualitative Disclosures About Market Risk 40 Item4 Controls and Procedures 40 PARTII OTHER INFORMATION Item1 Legal Proceedings 42 Item1A Risk Factors 42 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 42 Item3 Defaults Upon Senior Securities 42 Item4 Submission of Matters to a Vote of Security Holders 42 Item5 Other Information 43 Item6 Exhibits 43 SIGNATURES 44 3 NOTICE ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 relating to, among other things, our goals, plans and projections regarding our financial position, results of operations, market position, product development and business strategy. These statements may be identified by the use of words such as “will,” “may,” “estimate,” “expect,” “intend,” “plan,” “believe,” “should”, “would”, “could” or the negative of these terms and other terms of similar meaning in connection with any discussion of future operating or financial performance. All forward-looking statements are based on our current views with respect to future events, are based on assumptions and involve inherent risks and uncertainties, including factors that could delay, divert or change any of them, and could cause actual outcomes and results to differ materially from current expectations. These factors include, among other things, increased competitive pressures, including the rise of emerging distribution channels, the risk that certain content providers, including The Weinstein Company®, ESPN®, World Wrestling Entertainment, Inc.® and Discovery Kids™ could terminate Genius Products, LLC's exclusive distribution rights, the anticipated timing and financial performance of new DVD releases including , Scary Movie 4, Lucky Number Slevin, Pulse, Clerks II, Wordplay, Feast, Pulse, Alex Rider: Operation Stormbreaker and changes in the retail DVD and entertainment industries. Also, these forward-looking statements present our estimates and assumptions only as of the date of this report. For further details and a discussion of these and other risks and uncertainties, see “Forward-Looking Statements” and “Risk Factors” in our most recent Annual Report on Form 10-K. Unless otherwise required by law, we undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. CLOSING OF THE WEINSTEIN COMPANY TRANSACTION On July 21, 2006, we completed a transaction (the “Transaction”) with The Weinstein Company LLC (“TWC”) and its affiliates pursuant to which we launched a venture named Genius Products, LLC (the “Distributor”) to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Closing”). As a result of the Closing of this Transaction, for the period from July 22 through September 30 (post Closing), our financial statements reflect our investment in the Distributor using the equity method of accounting. Under the equity method of accounting, only our investment in and amounts due to and from the Distributor are included in our consolidated balance sheet. As a result, we recorded an asset on our balance sheet related to our investment interest in the Distributor. On our statement of operations, we recorded our 30% share of the Distributor's profit or loss as equity in net earnings (losses) from the Distributor. After the Closing, substantially all of our revenue and expenses as well as the results from releasing TWC product are reflected in the financial statements of the Distributor. The financial statements for the Distributor are shown in Exhibit 99.1 to this Quarterly Report. 4 PART I - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN THOUSANDS, EXCEPT SHARE AND PAR VALUE INFORMATION) December 31, 2005 September 30, 2006 Restated (Note 2) ASSETS (unaudited) Current assets: Cash and cash equivalents $ 30,597 $ 1,071 Accounts receivable, net of allowance for doubtful accounts of $942 and sales returns of $5,966 2,407 - Inventories, net 5,568 - Prepaid expenses 704 110 Notes receivable, related party 750 777 Total current assets 40,026 1,958 Property and equipment, net 396 - Film library, net of accumulated amortization of $4,027 19,727 - Notes receivable, related party 1,712 - Investment in Distributor - 92,123 Goodwill 14,488 - Deposits and other 16 - Total assets $ 76,365 $ 94,081 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 9,243 $ - Notes payable 5,379 - Accrued expenses 3,308 185 Customer deposits 189 - Debentures payable 51 - Redeemable common stock 414 - Total current liabilities 18,584 185 Deferred gain, related party 1,212 - Deferred tax liability 1,380 14,445 Total liabilities 21,177 14,630 Commitments and contingencies Stockholders’ equity: Series W preferred stock, $.0001 par value, 100 shares authorized; 100 shares outstanding - - Preferred stock, $.0001 par value; 10,000,000 shares authorized; no shares outstanding - - Common stock, $.0001 par value; 300,000,000 shares authorized; 60,438,154 and 61,534,357 shares outstanding 6 6 Additional paid-in capital 93,920 101,569 Accumulated deficit (38,738 ) (22,124 ) Total stockholders’ equity 55,188 79,451 Total liabilities and stockholders' equity $ 76,365 $ 94,081 See accompanying notes to condensed unaudited interim financial statements 5 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (IN THOUSANDS, EXCEPT PER SHARE INFORMATION) Three Months Ended September 30, Nine Months Ended September 30, 2005 Restated (Note 3) 2006 Restated (Note 2) 2005 Restated (Note 3) 2006 Restated (Note 2) Revenues $ 10,204 $ 18,952 $ 18,159 $ 159,893 Sales returns, discounts and allowances (2,050 ) (3,937 ) (3,537 ) (40,882 ) Net revenues 8,154 15,015 14,622 119,011 Total cost of revenues 5,786 15,318 14,096 130,870 Gross profit (loss) 2,368 (303 ) 526 (11,859 ) Operating expenses (income): General and administrative 3,393 4,166 8,988 18,621 Equity in net loss from Distributor - 63 - 63 Restructuring 2,745 - 2,745 - Gain on sale, related party - - - (63 ) Total operating expenses 6,138 4,229 11,733 18,621 Loss from operations (3,771 ) (4,531 ) (11,208 ) (30,480 ) Interest expense (76 ) (3 ) (159 ) (11 ) Interest income and other - 81 - 124 Loss before provision for income taxes (3,847 ) (4,453 ) (11,366 ) (30,367 ) Provision for income taxes 8 8,053 17 6,780 Loss before Extraordinary item (3,855 ) (12,506 ) (11,383 ) (37,147 ) Extraordinary gain - 53,760 - 53,760 Net income (loss) $ (3,855 ) $ 41,254 $ (11,383 ) $ 16,613 Basic EPS Loss before extraordinary item $ (0.09 ) $ (0.20 ) $ (0.30 ) $ (0.61 ) Extraordinary gain NA $ 0.88 NA $ 0.88 Net income (loss) $ (0.09 ) $ 0.68 $ (0.30 ) $ 0.27 Basic weighted average shares 43,378,990 61,370,448 37,767,552 60,888,488 See accompanying notes to condensed unaudited interim financial statements 6 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) Nine Months Ended September 30, 2005 Restated (Note 3) 2006 Restated (Note 2) Cash flows from operating activities: Net income (loss) $ (11,383 ) $ 16,613 Adjustments to reconcile net income (loss) to net cashused in operating activities: Depreciation and amortization 1,797 116 Amortization and impairment of film library - 12,508 Change in allowance for doubtful accounts and provision for returns 267 17,423 Operating expenses paid by related company - 181 Change in provision for obsolete inventory - 3,922 Common stock issued for services 289 - Extraordinary gain - (60,046 ) Equity in net income from Distributor - (36 ) Amortization of warrants issued for services 149 - Stock compensation expense 1,850 6,447 Interest expense on redeemable common stock 14 - Deferred tax liability - 13,065 Changes in assets and liabilities: (Increase) decrease in Accounts receivable 1,226 (65,331 ) (Increase) decrease in Inventories (980 ) (12,360 ) (Increase) decrease in Prepaid expenses, notes receivable, deposits and other (289 ) 73 (Increase) decrease in Notes receivable - 206 (Increase) decrease in Film library (2,753 ) (1,456 ) (Increase) decrease in Prepaid Royalties (713 ) - (Increase) decrease in Royalty Advances - (2,416 ) Increase (decrease) in Accounts payable (4,877 ) (3,827 ) Increase (decrease) in Accrued expenses and other 1,515 17,470 Increase (decrease) in Deferred revenue - 2,494 Increase (decrease) in Remittance to licensor - 50,992 Net cashused in operating activities (13,888 ) (3,962 ) Cash flows from investing activities: AVM cash, net of expenses paid in cash 341 - Restricted cash - (303 ) Investment in Distributor - (20,329 ) Patents and trademarks (10 ) - Purchase of property and equipment (135 ) (448 ) Net cash provided by(used in) investing activities 196 (21,080 ) Cash flows from financing activities: Payments on notes payable (2,336 ) (5,230 ) Payments of offering costs (834 ) - Proceeds from exercise of options 84 529 Proceeds from exercise of warrants 757 217 Proceeds from issuance of common stock 15,128 - Net cash provided by (used in) financing activities 12,799 (4,484 ) Netdecrease in cash and cash equivalents (893 ) (29,526 ) Cash and cash equivalents at beginning of period 1,224 30,597 Cash and cash equivalents at end of period $ 331 $ 1,071 Supplemental disclosure of cash flow information: Warrants issued for offering costs $ 1,015 $ - Issuance of common stock for offering costs 350 - Interest paid 1 - Taxes paid 1 - Noncash transactions: Noncash net asset exchanged for investment in Distributor $ 11,851 Write-off of redeemable common stock 414 Warrant holders cashless exercised 139,231 warrants during the quarter ended September 30, 2006. See accompanying notes to condensed unaudited interim financial statements 7 GENIUS PRODUCTS, INC. AND SUBSIDIARIES NOTES TOCONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.NATURE OF BUSINESS, THE WEINSTEIN COMPANY TRANSACTION, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Genius Products, Inc. (OTC BB:GNPI) (“we” “our” or the “Company”), along with The Weinstein Company Holdings LLC and its first-tier subsidiary, W-G Holding Corp., own Genius Products, LLC, a leading independent home-entertainment distribution company that produces, licenses, and distributes a valuable library of motion pictures, television programming, family, lifestyle and trend entertainment on DVD and other emerging platforms through its expansive network of retailers throughout the U.S. Genius handles the distribution, marketing and sales for such brands as Asia Extreme(TM), Baby Genius®, Discovery Communications, Inc., Dragon Dynasty™, Dimension Films, ESPN®, IFC®, Imaginasian, NBC News®, Sundance Channel Home Entertainment®, Wellspring™, The Weinstein Company® and World Wrestling Entertainment, Inc. ®, Genius Products, Inc. is the managing member of Genius Products, LLC, in which it holds a 30% equity interest. THE WEINSTEIN COMPANY TRANSACTION On July 21, 2006, we completed a transaction (the “Transaction”) with The Weinstein Company LLC (“TWC”) and its affiliates pursuant to which we launched a venture named Genius Products, LLC (the “Distributor”) to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Closing”). The transaction closed following a special meeting of our stockholders to approve the transaction and related matters. Under the terms of the Transaction, Genius Products, Inc. contributed substantially all of its assets, employees and existing businesses to Genius Products, LLC, which holds the exclusive U.S. home video distribution rights for filmed entertainment and direct-to-video product of TWC. The venture also operates the former businesses of Genius Products, Inc., including the marketing, sales and distribution for other major branded entertainment content, such as ESPN, NBC News, Sundance Home Entertainment, World Wrestling Entertainment, Inc., Discovery Communications, Inc., Imaginasian, Asia Extreme, Dragon Dynasty and IFC. Genius Products, LLC is owned 70% by TWC’s parent company, The Weinstein Company Holdings LLC, and its first-tier subsidiary, W-G Holding Corp. and 30% by Genius Products, Inc. As a condition to the closing of the transaction with TWC Holdings, we issued 100 shares of Series W Preferred Stock to TWC Holdings and its first-tier subsidiary, W-G Holding Corp. The Series W Preferred Stock provides the holders with significant rights, preferences and powers including described in Note 8 to our financial statements. In addition, as part of the Transaction, Genius Products, Inc. added to its Board of Directors two TWC executives; Larry Madden, Executive Vice President and Chief Financial Officer of TWC, and Irwin Reiter, Executive Vice President of Accounting and Financial Reporting of TWC. Our interest in the Distributor consists of Class G Units representing a 30% membership interest in the Distributor, and the interest of The Weinstein Company Holdings LLC and W-G Holding Corp., consists of Class W Units representing a 70% membership interest in the Distributor. The 70% interest in the Distributor held by The Weinstein Company Holdings LLC and
